Citation Nr: 0011484	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for residuals of 
fractured teeth.

2.	Entitlement to service connection for residuals of a 
fractured tailbone.

3.	Entitlement to service connection for residuals of 
frostbite of the feet.

4.	Entitlement to service connection for diabetes mellitus 
secondary to frostbite of the feet.

5.	Entitlement to service connection for circulatory 
problems secondary to frostbite of the feet.

6.	Entitlement to service connection for arthritis secondary 
to frostbite of the feet.

7.	Entitlement to service connection for skin problems 
secondary to frostbite of the feet.

8.	Entitlement to service connection for "night pain" 
secondary to frostbite of the feet.

9.	Entitlement to service connection for nicotine 
dependence.

10.	Entitlement to service connection for obstructive lung 
disease and chronic bronchitis secondary to nicotine 
dependence.

11.	Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151 (West 1991 & Supp. 
1998), for a left little finger disorder secondary to surgery 
in May 1991 by the Department of Veterans Affairs. 

12.	What evaluation is warranted for residuals of a fractured 
mandible from January 31, 1958?

13.	What evaluation is warranted for tinnitus from June 30, 
1997.

14.	What evaluation is warranted for bilateral hearing loss 
from June 30, 1997.

15.	What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from June 30, 1997.

16.	Entitlement to an increased evaluation for cerebral 
concussion residuals to include complaints of headaches, 
dizziness and loss of balance, currently rated at 10 percent 
disabling. 

17.	Entitlement to a total disability evaluation based on 
individual unemployability.	

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The veteran has raised the issues of entitlement to service 
connection for temporal mandibular joint syndrome, 
labyrinthitis, and blurred vision.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate consideration.

The veteran has also raised the issue of entitlement to 
service connection for peripheral neuropathy secondary to 
residuals of frozen feet, however, in light of the finding 
below that the claim for entitlement to service connection 
for residuals of frozen feet is not well grounded, it follows 
that the secondary service connection claim for peripheral 
neuropathy is not plausible as a matter of law.  Hence, 
further action by the RO would be an inappropriate waste of 
limited government resources.  Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).


FINDINGS OF FACT

1.	The veteran has not presented claims of entitlement to 
service connection for residuals of a fractured tailbone, 
residuals of frostbite of the feet, residuals of fractured 
teeth that are plausible or capable of substantiation.

2.  The claims of entitlement to service connection for 
diabetes mellitus, circulatory problems, arthritis, skin 
problems, and "night pain" secondary to residuals of frozen 
feet, are without legal merit. 

3.	The claim of entitlement to service connection for 
obstructive lung disease and chronic bronchitis secondary to 
nicotine dependence is plausible.

4.	Between June 30, 1997, and March 2, 1998, PTSD was not 
manifested by more than occupational and social impairment 
due to mild or transient symptoms.

5.  Since March 2, 1998, PTSD has not been manifested by more 
than occupational and social impairment with an occasional 
decrease in work efficiency.


CONCLUSIONS OF LAW

1.	The claims of entitlement to service connection for 
residuals of a fractured tailbone, residuals of frostbite of 
the feet, and residuals of fractured teeth are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims of entitlement to service connection for 
diabetes mellitus, circulatory problems, arthritis, skin 
problems, and "night pain" secondary to residuals of frozen 
feet are dismissed for lack of legal merit.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 3.310 (1999); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

3.	The claim of entitlement to service connection for 
obstructive lung disease and chronic bronchitis secondary to 
nicotine dependence is well grounded.  38 U.S.C.A. § 5107(a).

4.	An evaluation in excess of 10 percent for PTSD prior to 
March 2, 1998, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (1999).

5.	An evaluation in excess of 30 percent for PTSD after March 
2, 1998, is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran is seeking service connection for nicotine 
dependence, obstructive lung disease and chronic bronchitis 
secondary to nicotine dependence, residuals of a fractured 
tailbone; residuals of frostbitten feet, residuals of 
fractured teeth, and arthritis, circulatory problems, 
diabetes mellitus, skin problems, and "night pain" each 
claimed as secondary to frostbite of the feet.  The legal 
question to be answered initially, however, is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of these claims.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that the veteran's claims 
for service connection for residuals of a fractured tailbone, 
residuals of frostbite of the feet, and residuals of 
fractured teeth are not well grounded.  Further, as will be 
explained below, the Board finds that the claims of 
entitlement to diabetes mellitus, circulatory problems, 
arthritis, skin problems, and "night pain" secondary to 
residuals of frozen feet are without legal merit, and that 
they must be dismissed.  Finally, the Board finds the claims 
of entitlement to nicotine dependence, and obstructive lung 
disease and chronic bronchitis secondary to nicotine 
dependence to be well grounded.

A. Not well grounded claims

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Moreover, a disability is service 
connected if it is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

Notwithstanding the above, however, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a claim for a benefit to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, the service medical records, including 
the veteran's September 1953 discharge examination are devoid 
of any findings, treatment or diagnosis pertaining to a 
tailbone fracture, or frostbite of the feet.  Moreover, 
postservice no examiner has diagnosed the appellant as 
suffering from residuals of a tailbone fracture or residuals 
of frostbitten feet.  Finally, no examiner has linked either 
disorder to the appellant's military service.  As a well 
grounded claim requires competent evidence of a current 
disability as well as competent evidence linking the current 
disability to service the Board finds that these claims must 
be denied as not well grounded.  Caluza.  

With respect to the claims of entitlement to service 
connection for diabetes mellitus, circulatory problems, 
arthritis, skin problems, and "night pain" secondary to 
residuals of frozen feet the Board finds that, even if the 
appellant suffers from some or all of these disorders, 
because he is not service connected for residuals of frozen 
feet that these claims must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). ("[W]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.")  Simply put, the veteran has not presented the 
evidentiary prerequisite to establish secondary service 
connection for these disorders.

Turning then to the claim of entitlement to service 
connection for residuals of fractured teeth the Board notes 
that in November 1951, a service department dentist found the 
appellant to have a comminution at the symphysis involving 
the inferior border and the alveolar process.  Notably, the 
fragment involving the alveolar process appeared to involve 
the right and left central incisors and the right and left 
lateral incisors.  Dental examination in September 1953, 
however, revealed no incisor fracture or disorder.  Moreover, 
while post-service medical records reveal that the veteran 
had one fractured tooth during a preoperative anesthesia 
evaluation in October 1994, the examiner did not identify the 
fracture as an incisor fracture, and no examiner has linked 
the October 1994 finding with the appellant's military 
service.  Indeed, by September 1997, the appellant was 
edentulous, i.e., without any natural teeth, and no examiner 
has linked any tooth loss with the appellant's military 
service.  Accordingly, without competent evidence linking 
residuals of a fractured tooth to the appellant's active duty 
service, the Board must conclude that this claim is also not 
well grounded.

In reaching these decisions the Board considered the 
appellant's sincerely held belief that these disorders are 
related to his military service.  The veteran, however, as a 
layman untrained in the field of medicine, is not competent 
to offer an opinion which requires specialized expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, 
his opinions and statements are an insufficient basis to find 
these claims well grounded.  

The Board further notes that service connection for several 
of these disorders was denied by the RO when claims of 
entitlement to service connection secondary to PTSD and a 
cerebral concussion were denied.  The Board, however, may not 
exercise appellate jurisdiction over such claims because the 
appellant has yet to perfect an appeal to same.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991).

Although the Board may have considered and denied these 
appeals on grounds different from that of the RO, the 
appellant has not been prejudiced by these decisions.  This 
is because in assuming that certain claims were well 
grounded, the RO accorded the claimant greater consideration 
than his claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
the appellant's claim is well grounded would be pointless 
and, in light of the law cited above, would not result in a 
determination favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).

The Board further acknowledges that the veteran is in receipt 
of Social Security benefits.  However, the veteran does not 
claim that the records provide a nexus to service, and "the 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim.  In connection with the 
search for documents, this duty is limited to specifically 
identified documents that, by their description, would be 
facially relevant and material to the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  More importantly, 
however, there is no duty to assist the veteran with respect 
to the aforementioned claims as they are not well grounded.  
38 U.S.C.A. § 5107.    

In reaching these decisions the Board also considered the 
fact that the veteran served in combat during the Korean War.  
The provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not, 
however, for application prior to the veteran establishing 
that the appellant has submitted well grounded claims.  Cf. 
Libertine v. Brown, 9 Vet. App. 521 (1996).

With regard to the veteran's request for adequate 
examinations, as the appellant has not presented a well-
grounded claims, the duty to assist him, to include 
additional VA compensation examinations, does not arise.  See 
Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 
Vet. App. 235 (1996).  The United States Court of Appeals for 
the Federal Circuit held that only a person who has submitted 
a well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

B.  Well-Grounded Claims

As indicated above, the Board finds that the claims of 
entitlement to service connection for nicotine dependence, 
and obstructive lung disease and chronic bronchitis secondary 
to nicotine dependence to be well-grounded.  38 U.S.C.A. 
§ 5107(a).  In this respect, in March 1998, a VA examiner 
indicated that he had reviewed the veteran's statements in 
which the appellant stated that:  a) he had not used any 
tobacco prior to entering the military service; b) he started 
smoking free cigarettes inservice; c) by the time he was 
discharged he was smoking two packs of cigarettes a day; and 
d) postservice he increased his usage to three packs a day.  
The examiner stated that as there was no evidence that the 
veteran used cigarettes prior to his service, and as the 
examiner could only assume that the veteran's statement was 
accurate, he opined that the appellant's decision to smoke 
inservice was most likely the proximate cause of his 
obstructive lung disease and chronic bronchitis.  As this 
statement meets the requirements of 38 U.S.C.A. § 5107, the 
Board finds this claim well grounded.

II.  Increased Rating Claim

Factual Background

The veteran, in a January 1998 rating decision, was granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective June 30, 1997.  He appealed this 
assignment, and in a March 1999 rating decision he was 
granted a 30 percent evaluation effective March 2, 1998. 

At a VA examination in September 1997, the veteran reported 
that, subsequent to discharge, he experienced nightmares of 
moderate frequency that had disappeared over the past 10 to 
15 years.  He also stated that he once suffered from 
flashbacks, but these were no longer present.  He stated that 
he occasionally suffered from psychological distress when he 
was exposed to events that remind him of his combat 
experience.  He noted moderate efforts to avoid thoughts or 
feelings that have been associated with the trauma.  He did 
not report any marked diminishment in interest or activities 
subsequent to discharge nor did he report any detachment or 
estrangement from others.  The veteran stated that he tended 
to keep to himself on occasion and also keep feelings to 
himself.  There had been a mild restriction of affect 
subsequent to the discharge from service.  The veteran 
reported that he once experienced insomnia but that had since 
resolved.  He reported neither marked irritability nor 
difficulty concentrating.  He did say he had ongoing problems 
with recent memory, however, these problems did not 
compromise his ability to work.  He had a moderately elevated 
exaggerated startle response. 

The examiner found that the veteran's psychological profile 
did not appear to have interfered with his ability to be 
employed, and that it had a mild to moderate affect on his 
interpersonal relationships stemming primarily from an 
ongoing feeling of tension and apprehension and somewhat a 
tendency to remain by himself and isolate feelings.  The 
veteran stated that he retired early because he felt that he 
was not able to continue work due to problems with his heart 
and diabetes. 

Mental status examination revealed that the veteran was 
appropriately dressed, and that he was friendly and 
cooperative.  He did not provide a profile that would be 
consistent with misrepresentation.  He was well oriented to 
time, place and person.  He showed a mild amount of tension 
with reasonably full affect and shifting mood.  He showed no 
underlying thinking disorder, and he denied hallucinations, 
delusions, and any suicidal ideation.  His fund of general 
knowledge was adequate.  He showed no marked impairment of 
recent or remote memory.  He stated he had a tendency to 
worry and be tense for many years.  His insight and judgment 
appeared to be intact.  In summary, the examiner found that a 
survey of the veteran's psychological profile indicated that 
he did have some elements of PTSD that were mild that did not 
interfere with employability, but had interfered with 
interpersonal relationships to a mild to moderate extent.  
These symptoms included ongoing tension and a tendency to 
keep to himself as well as to keep some feelings restricted.  
He stated that he felt occasionally depressed.  The pertinent 
diagnosis was mild PTSD.    

At a VA examination in June 1998, the veteran reported 
nightmares approximately once every month.  He avoided 
incidents and thoughts that might trigger traumatic memories 
of Korea.  There was some evidence of psychogenic amnesia 
which might be due to brain surgery.  He had a tendency to 
isolate and to withdraw from mild to moderate stress.  After 
discharge, he had mild restriction of affect and noticed that 
he had lost some interest in things about him and he had 
persisted up to the present time.  He had an ongoing sleep 
pattern problem with insomnia and intermittent awakening.  He 
reported mild irritability and mood swings, but no difficulty 
concentrating.  Long term memory was intact.  However, recent 
memory had always been a problem based on his history.  He 
had moderate exaggerated startle response and hyperalertness 
or hypervigilance.  The examiner found that the veteran's 
psychological and neurological profile had not markedly 
interfered with his ability to be employed.  However, it had 
some bearing in terms of his tendency to isolate and to 
withdraw from stress.  The restriction of affect had an 
impact on his interpersonal relationships.

On mental status examination, the veteran was well oriented 
to time, place and person.  He was able to follow a goal idea 
without great difficulty.  However, he tended to show some 
scatter and difficulty attending.  The veteran's affect 
showed moderate anxiety, some instability of mood, but no 
marked depression.  His general fund of information was fair.  
His remote memory was intact and his recent memory appeared 
to show some mild erosion.  The veteran also had some mild 
cognitive impairment taking some time to understand questions 
that ordinarily could be answered rather promptly.  Abstract 
conceptualization showed a tendency to concretization.  
Delusions, hallucinations and suicidal ideation were absent.  
Obsessive/compulsive symptomatology was absent.  His judgment 
was intact and his insight was partial.  In his last 
examination, it was felt that he had mild PTSD.  The current 
evaluation indicated that the severity of the PTSD was now 
more in moderate direction of severity.  Further, the 
veteran's interpersonal relationships and employment had been 
impacted by his compounded PTSD and brain injury syndrome.  
The diagnosis was PTSD of moderate severity.  The Global 
Assessment of Functioning (GAF) score was assessed at 60 to 
65. 

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a higher original evaluation for PTSD to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).

In this case, as the claim was filed after November 1996, the 
RO evaluated the veteran under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under this diagnostic code, a 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
during periods of significant stress, or; symptoms controlled 
by continuous medication.   A 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Finally, a 70 percent evaluation is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Following a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent at any time since June 30, 
1997, and that the RO was correct in staging the rating such 
as to assign a 30 percent evaluation not prior to March 2, 
1998.  In this regard, while the veteran's PTSD has been 
symptomatic to the degree detailed above, at no time during 
the appellate period has PTSD been manifested by a flattened 
affect, panic attacks occurring more than once a week, 
impaired judgment, impaired abstract thinking, or by an 
impairment of both long and short term memory.  Hence, a 50 
percent evaluation is not warranted.  38 C.F.R. § 4.130.  
Moreover, it was not until the VA examination on June 4, 
1998, that a moderate disability due to PTSD was manifested.  
At times prior to June 4, 1998, the disorder was only mildly 
disabling, and the symptoms were specifically found not 
interfere with employability.  As such, there is no competent 
evidence that prior to March 2, 1998, a depressed mood, 
anxiety, suspiciousness, sleep impairment, memory loss, or 
panic attacks caused intermittent periods of inability to 
perform occupational tasks.  As such, the Board does not find 
a basis for an evaluation in excess of 10 percent prior to 
March 2, 1998, or an evaluation in excess of 30 percent at 
any time. 

In reaching this decision the Board also considered the 
contention that the VA examinations were inadequate for 
rating purposes.  The Board notes, however, that the 
examination reports reflect that the VA examiner recorded the 
past medical history, noted the veteran's current complaints, 
conducted a mental status examination, and offered an 
assessment.  For these reasons, the Board finds that the 1997 
and 1998 VA examinations are adequate for rating purposes.  

As regards the veteran's request for an advisory medical 
opinion, no evidence has been submitted which would suggest 
that an evaluation conducted without the veteran present 
would be more probative of the level of disability than the 
VA examinations conducted upon the veteran.  In any event, in 
view of the Board's finding that the most recent VA 
examinations were adequate for rating purposes, the veteran's 
request for an advisory medical opinion is denied.  

In denying an increased evaluation the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, in reaching each of the foregoing decisions the 
Board finds that the evidence submitted since the last 
supplemental statement of the case in March 1999 is not 
pertinent to the issues presented.  As such, remanding these 
issues for the issuance of a supplemental statement of the 
case is not in order.  38 C.F.R. § 19.31 (1999).


ORDER

Service connection for residuals of a fractured tailbone, 
residuals of frostbite of the feet, residuals of fractured 
teeth; and diabetes mellitus, circulatory problems, 
arthritis, skin problems, and "night pain" secondary to 
frostbite of the feet are denied.

The claim of entitlement to service connection for 
obstructive lung disease and chronic bronchitis secondary to 
nicotine dependence is plausible.

Entitlement to an evaluation in excess of 10 percent for PTSD 
prior to March 2, 1998, is denied.  Entitlement to an 
evaluation in excess of 30 percent for PTSD after March 2, 
1998, is denied.


REMAND

In considering the merits of the claim of entitlement to 
service connection for nicotine dependence, and for 
obstructive lung disease and chronic bronchitis secondary to 
nicotine dependence the Board observes that the service 
medical records, including his September 1953 discharge 
examination, are negative for any complaints or findings 
pertaining to these disorders.  While the record reflects the 
opinion of a March 1998 VA examiner concerning the 
relationship between smoking and the post service 
presentation of obstructive lung disease and chronic 
bronchitis, that opinion does not answer several questions.  
First, did the veteran's three year history of inservice 
smoking alone lead him to become nicotine dependent?  If so, 
what contemporaneously recorded clinical evidence supports 
such a finding?  Second, what was the impact of the veteran's 
decision to continue to smoke postservice between 1953 and 
1983 and his development of nicotine dependence?  Finally, is 
it at least as likely as not that the appellant's smoking 
during the period from 1950 to 1953 caused the development of 
obstructive lung disease and chronic bronchitis, or is it 
more likely than not that his continued smoking for 30 years 
between 1953 and 1983 led to the development of these 
disorders?  VAOPGCPREC 2-93 (June 1993).  Therefore, further 
development is in order.

With respect to this issue of entitlement to compensation for 
a left little finger disorder secondary to VA surgery the 
Board notes that the RO denied this claim in January 1998.  
Thereafter, a timely Notice of Disagreement was submitted in 
March 1998.  A Statement of the Case, however, has yet to be 
issued by the RO.  Therefore, in accordance with Manlicon v. 
West, 12 Vet. App. 388 (1999), this issue is remanded for 
appropriate action.  This issue, however, should only be 
returned to the Board if the claim is perfected with a timely 
substantive appeal.  In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997).  

With respect to the remaining claims for increased ratings 
the Board finds that the claims are plausible and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Turning first then to the claim of entitlement to an 
increased evaluation for a hearing loss the Board notes that 
the provisions of the rating schedule governing evaluation of 
diseases of the ear have been amended since the last rating 
decision on this issue.  See 62 Fed. Reg. 25202-25210 (May 
11, 1999) (codified at 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Codes 6100-6260).  Unfortunately, there is no documentation 
in the claims folder that the revised criteria have been 
considered.  Hence, further development is in order.
  
Further development is also warranted for the veteran's 
service-connected residuals of a fractured mandible.  In a 
January 1998 rating decision, the RO found clear and 
unmistakable error in an April 1958 rating decision and all 
subsequent ratings that did not grant service connection for 
residuals of a fractured mandible.  In granting service 
connection for residuals of a fractured mandible, evaluated 
as zero percent disabling from January 31, 1958, and 10 
disabling from June 30, 1997, the RO only evaluated the 
veteran's service-connected residuals of a fractured mandible 
under 38 C.F.R. § 4.150, Diagnostic Codes 9904-9905 (1999).  
The provisions of the rating schedule governing evaluation of 
dental and oral conditions had, however, been previously 
amended.  See 29 Fed. Reg. 6718 (May 22, 1964), as amended at 
43 Fed. Reg. 45362 (October 2, 1978) (codified at 38 C.F.R. § 
4.150, Diagnostic Codes 9900-9913).  The Board again notes, 
however, that the RO did not document their consideration of 
the prior criteria prior to the transfer of the claims file.  
Further development is therefore necessary.

With respect to the veteran's claim of entitlement to an 
increased evaluation for cerebral concussion residuals to 
include complaints of headaches, dizziness, and loss of 
balance, the Board finds that additional development is in 
order.  First, the RO must adjudicate whether the appellant 
is entitled to separate ratings for dizziness, loss of 
balance, and headaches.  Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  Second, this disorder has been evaluated under 
38 C.F.R. § 4.124a, Diagnostic Codes 8045-9304 (1999).  Alas, 
after a careful review of the claims file and the June 1998 
VA examination, the Board is of the opinion that the 
examination report is inadequate, and that additional 
clinical data is needed.  In this respect, while the examiner 
diagnosed the veteran with chronic brain syndrome secondary 
to a closed head injury and PTSD, he also indicated that the 
appellant suffered a from a severe closed-head injury 
resulting in mild cognitive impairment.  The examiner, 
however, did not state whether this "mild cognitive 
impairment" was due to multi-infarct dementia caused by 
inservice head trauma.  This discussion would be helpful 
because the diagnostic criteria for brain disease due to 
trauma provides that purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, are to be rated as 10 percent 
disabling and no more under Diagnostic Code 9304.  However, 
ratings in excess of 10 percent are assignable under 
Diagnostic Code 9304 in the presence of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a.  
Hence, the RO should schedule a new examination and the VA 
examiner must address whether the veteran currently suffers 
from multi-infarct dementia associated with head trauma and, 
if this disorder is found to be present. 

The claim of entitlement to a total disability evaluation 
based on individual unemployability is deferred in light of 
the foregoing development.

Therefore, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
respiratory examination, by an 
appropriate board certified specialist if 
available, to determine the etiology of 
obstructive lung disease and chronic 
bronchitis.  All necessary evaluations, 
tests, and studies deemed appropriate 
should be performed.  The veteran's 
claims folder and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  If the examiner 
determines that the veteran has a 
respiratory disorder, including 
obstructive lung disease and chronic 
bronchitis, he/she must offer an opinion 
as to whether the veteran is currently 
nicotine dependent.  Secondly, did the 
appellant's history of smoking between 
1950 and 1953 alone lead him to become 
nicotine dependent?  If so, what 
contemporaneously recorded clinical 
evidence supports such a finding?  What 
was the impact of the veteran's decision 
to continue to smoke postservice between 
1953 and 1983 and any development of 
nicotine dependence?  Finally, is it at 
least as likely as not that the 
appellant's smoking during the period 
from 1950 to 1953 caused the development 
of obstructive lung disease and chronic 
bronchitis, or is it more likely than not 
that his continued smoking for 30 years 
between 1953 and 1983 led to the 
development of these disorders.  If the 
examiner finds that any currently 
diagnosed respiratory disorder is not 
related to service the examiner must then 
distinguish his/her opinion from that 
offered by March 1998 VA examiner.  The 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.  

2.	The veteran should be scheduled for a 
VA mental disorders examination.  All 
necessary evaluations, tests, and studies 
deemed appropriate should be performed.  
The veteran's claims folder and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.  
The purpose of this examination is to 
determine the current severity of his 
cerebral concussion residuals.  In 
evaluating this disorder, this 
examination must include consideration of 
the diagnostic criteria under 38 C.F.R. 
§§ 4.124a, 4.130, Diagnostic Codes 8045, 
9304 (1999).  The examiner should 
document whether the veteran suffers from 
multi-infarct dementia.  If the appellant 
suffers from multi-infarct dementia a 
multi-axial report is in order.  The 
examination report should be typed.

3.	For the requested examinations the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examinations.  If he fails to report for 
any examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folders.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.	The RO should issue a statement of the 
case on the issue of entitlement to 
compensation under the provisions of 
Title 38, United States Code, Section 
1151 (West 1991 & Supp. 1998), for a left 
little finger disorder secondary to 
surgery in 1991 by VA.  If, and only if, 
the veteran perfects an appeal with 
respect to this claim should be returned 
to the Board for further appellate 
consideration.

6.  Upon completion of the above 
development, the RO should review all 
evidence that has been associated with 
the claims files since the issuance of 
the most recent Supplemental Statement of 
the Case, and then readjudicate the 
issues on appeal.  In view of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the RO 
should readjudicate the veteran's 
bilateral hearing loss, tinnitus, and 
residuals of a fractured mandible in 
light of the old and new criteria for 
rating diseases of the ear, dental and 
oral conditions.  When all claims have 
been adjudicated, the RO should 
readjudicate each claim in appellate 
status.  If any determination remains 
adverse to the appellant, he and his 
representative should be provided an SSOC 
in accordance with 38 U.S.C.A. § 7105(d).  
Thereafter, the appellant should be 
afforded a reasonable opportunity to 
respond thereto.

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


